Citation Nr: 1622967	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-25 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent, prior to September 2, 2014, and in excess of 40 percent, from September 2, 2014, for left lower extremity L5-S1 radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Counsel





INTRODUCTION

The Veteran had active service from April 1987 to November 1991 and from March 1994 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs Regional Office (RO).  

During the pendency of the appeal, the RO issued a February 2015 rating decision which granted the Veteran an increased rating of 40 percent for his service-connected left lower extremity L5-S1 radiculopathy, effective September 2, 2014.  The issue has been recharacterized accordingly.


FINDING OF FACT

In a January 2016 written statement, which has been associated with the record, the Veteran expressed his desire to withdraw the issue on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 10 percent, prior to September 2, 2014, and in excess of 40 percent, from September 2, 2014, for left lower extremity L5-S1 radiculopathy, have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with an April 2012 rating decision that granted service connection for left lower extremity L5-S1 radiculopathy, assigning an initial 10 percent rating.  In July 2014, the Veteran perfected an appeal on the issue of entitlement to an increased initial rating. 

A January 2016 written statement, associated with the record, documents the Veteran's desire to withdraw his appeal on the issue of entitlement an initial rating in excess of 10 percent, prior to September 2, 2014, and in excess of 40 percent, from September 2, 2014, for left lower extremity L5-S1 radiculopathy.  As the Veteran has properly withdrawn the substantive appeal with respect to this issue, the Board does not have jurisdiction to decide any appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2015). 


ORDER

The appeal is dismissed. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


